ORDER
PER CURIAM.
William Couch appeals the Labor and Industrial Relations Commission’s award denying his claims for disability benefits and medical payments. We have reviewed the briefs of the parties, the legal file, the record on appeal, and find that the claims of error lack merit. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the Commission’s order pursuant to Rule 84.16(b).